10/25/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0284



                                       DA 22-0284


 IN RE THE ESTATE OF ELDA MARBLE,

 JERRY MARBLE, Personal Representative
 for the Estate of Elda Marble,

             Plaintiff and Appellee,
                                                                    ORDER
       v.

 DOREEN KING and JAMES D. KING,
 a/k/a JIM KING,

             Defendants and Appellants.


       Pursuant to Appellants Doreen King's and James D. King's motion for extension to
of time to file their opening brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellants have until December 26, 2022, to file
their opening brief.     L.LN,,
       DATED this Z.-6—/day of October, 2022.
                                                 For the Court,




                                                                Chief Justice